Citation Nr: 9901549	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Timeliness of appeal from a February 1987 rating decision 
reducing the disability rating for service-connected 
labyrinthitis.

2.  Restoration of a 30 percent disability rating for 
service-connected labyrinthitis, to include whether the 
reduction in rating was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William L. Pine



INTRODUCTION

The appellant had active service from April 1951 to October 
1963.

This appeal is from a February 1987 action of the Department 
of Veterans Affairs (VA) Togus, Maine, Regional Office (RO) 
and from March and June 1995 actions of the St. Petersburg, 
Florida, RO.

In March 1995 the RO issued a statement of the case (SOC) in 
response to a notice of disagreement (NOD) with a September 
1993 rating decision on a matter subsequently withdrawn from 
appeal (entitlement to increased rating for hearing loss).  
The RO interpreted a statement in the NOD as raising an 
appeal from the February 1987 rating decision.  The March 
1995 SOC addressed the matter, styled as the issue of 
timeliness of an appeal.  The substantive appeal of June 1995 
raised the matter of clear and unmistakable error (CUE) in 
the February 1987 rating reduction of labyrinthitis, which 
the RO denied in June 1995.  A January 1997 supplemental SOC 
addressed the issue of CUE in the February 1987 reduction of 
the rating for labyrinthitis.  The appellant responded to the 
SSOC in a May 1997 Statement of Accredited Representative in 
Appealed Case 

The February 1987 rating action reduced to non-compensable 
levels (0 percent ratings) the disability ratings for 
bilateral labyrinthitis, previously rated 30 percent 
disabling, and for bilateral hearing loss, previously rated 
10 percent disabling.  In implementing the rating action, the 
RO reduced a combined disability rating of 40 percent to a 
combined rating of 0 percent.  The RO and subsequently the 
Board of Veterans Appeals (Board or BVA) construed the 
appellants appeal from that decision as from the reduction 
of the rating for hearing loss only.  The issue on appeal was 
styled increased (compensable) rating for defective hearing.  
The Board affirmed the RO rating of hearing loss in a March 
1989 decision.

When VA reduces a disability rating the issue on appeal is 
actually entitlement to restoration of that rating.  Heerdt 
v. Derwinski, 1 Vet. App. 551 (1991).  The crux of the case 
now before the Board is the nature of the appellants 1987 
appeal, and whether the February 1987 reduction in disability 
rating of labyrinthitis may now be reviewed as directly on 
appeal or only to determine whether there was clear and 
unmistakable error in the February 1987 decision.  To the 
extent that any statement of the appellant previously filed 
might be construed to raise as well the issue of entitlement 
to a rating in excess of 30 percent for labyrinthitis, the 
June 1995 statement clearly limited the benefit sought by the 
veteran to a restoration of the 30 percent rating assigned 
prior to the 1987 reduction in rating.


FINDINGS OF FACT

1.  The appellant included the issue of reduction of the 30 
percent rating for labyrinthitis in his appeal from the 
February 1987 rating decision.

2.  The appellant perfected the appeal from the February 1987 
rating decision to reduce the disability rating for 
labyrinthitis within one year from the notice of the rating 
decision.

3.  The March 1989 decision of the Board of Veterans Appeals 
did not consider the issue of restoration of a 30 percent 
disability rating for labyrinthitis.

4.  In February 1987, labyrinthitis had been rated as 30 
percent disabling for more than five years.

5.  The RO reduced the disability rating for labyrinthitis 
based on a single examination report that changed the 
diagnosis without comment on the severity of the disability.


CONCLUSIONS OF LAW

1.  The March 1987 notice of disagreement together with the 
May 1987 substantive appeal comprised a substantively 
adequate appeal from the reduction in rating for 
labyrinthitis.  38 U.S.C.A. § 7105 (West 1991) (formerly 
§ 4005); 38 C.F.R. §§ 20.201, 20.202 (1998) (formerly §§  
19.118, 19.123(a), 19.126).

2.  The appellant timely appealed from the reduction of a 30 
percent rating for labyrinthitis.  38 U.S.C.A. § 7105 (West 
1991) (formerly § 4005); 38 C.F.R. § 20.302 (1998) (formerly 
§ 19.129).

3.  The February 1987 rating decision reduced the 30 percent 
disability rating of labyrinthitis in contravention of the 
governing regulation.  38 C.F.R. § 3.344 (1998); 38 C.F.R. 
§ 3.344 (1986).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  Procedural Background

The appellant filed his original, formal application for VA 
disability compensation in March 1971.  Based on service 
medical records and a VA examination that included a 
diagnosis of labyrinthitis, a VA RO awarded service 
connection in October 1971 for labyrinthitis, with chronic 
otitis (media) and mild hearing loss.  The RO rated the 
disability 30 percent disabling.  In a March 1977 rating 
decision, the RO rated three discrete disabilities, 
labyrinthitis, rated 30 percent disabling effective May 
14, 1976, hearing loss, bilateral, rated 10 percent 
disabling effective May 14, 1976, and otitis media, 
nonsuppurative, rated 0 percent disabling effective May 14, 
1976.  The rating action produced a 40 percent combined 
rating.

In October 1980, the appellant sought an increased rating for 
his hearing condition presently rated 10%.  A February 
1981 rating decision denied an increase in the disability 
rating for hearing loss.  In the February 1981 notice to 
appellant of the rating decision, the RO told him, Service-
connected hearing conditions remain at a combined evaluation 
of 40 percent.

In October 1986, the appellant asked the RO to Please 
reconsider my service-connected hearing loss presently rated 
40%.  The RO reduced the rating of labyrinthitis and 
hearing loss from 30 percent and 10 percent, respectively, to 
0 percent each.  The RO informed him in a letter of February 
19, 1987, that they had reviewed evidence to determine the 
degree of disability from his service-connected 
condition, stated in the singular, identifying the 
condition as Labyrinthitis (on one line) Hearing loss, 
bilateral (on the next).  The notice further stated, The 
condition is now shown to be less than 10% disabling. 
Therefore we must discontinue payments effective 5-01-87.

The appellant wrote to the President on February 23, 1987 
that he had a hearing problem for which he had received 40 
percent, but that it was being taken away.  He wrote to the 
RO, received February 24, 1987, complaining that his 
compensation was 40 percent when he needed only one hearing 
aid, and that it made no sense to reduce it because he now 
needed two hearing aids.  The letter to the President was 
referred to VA for response.  The VA chief of staff responded 
in April 1987, [Togus RO] reports that you have filed a 
Notice of Disagreement with their decision of February 6, 
1987, which reduced your disability evaluation for 
labyrinthitis and defective hearing to a combined zero 
percent evaluation.

In March 1987, the appellants representative filed a NOD 
with the February 1987 rating decision, stating the appellant 
disagreed with the rating decision of February 19, 1987, 
reducing his SC hearing loss.  An April 1987 SOC 
addressed evaluation of service-connected hearing loss.  
The May 1987 substantive appeal spoke of hearing loss, 
ringing, ear aches, itching and infections of the ears.  
Although he discussed hearing primarily, he said, My 
hearing is worse now than it was so if you cant increase the 
disability rating like you should please leave it at 40%.  
The May 1987 Rating Decision on Appeal stated the appeal was 
for evaluation of labyrinthitis and hearing loss.  The 
June 1987 Statement of Accredited Representative in Appealed 
Case stated the appellant had been at 40 percent for otitis 
media [sic] and hearing loss since May 1976, and that, 
the vets rating should be returned to the 40% rate.

The BVA identified the appeal as from the reduction of a 10 
percent rating for defective hearing.  In March 1989, the 
Board affirmed the noncompensable rating for defective 
hearing.

B.  Factual Background

The appellant served in an artillery unit in service.  
Service medical records show development of a left-sided 
hearing loss in service not present upon entrance.  He also 
sustained a perforated eardrum and was treated for chronic 
otitis media.

In August 1970, the appellant sought treatment at St. Johns 
Hospital for a left earache, diagnosed as external otitis.  
In September 1970, the appellant was admitted to St. Johns 
because of abdominal complaints; the admission record 
mentioned an otolaryngology (ENT) consultation because of 
chronic ear infection, without comment on the findings of any 
such consultation.

On VA examination August 1971, the appellant described the 
onset of symptoms of dizziness and loss of equilibrium; he 
reported falling on two occasions, with hospitalization at 
St. Johns.  He said he was told the symptoms were the end 
result of chronic ear infections.  Neurological examination 
was normal.  The examiner commented that clinically, the 
appellant suggested the diagnosis of labyrinthitis, but with 
negative neurological findings.  The examiner diagnosed 
labyrinthitis.

In September 1972, the appellant was admitted to Redington 
General Hospital after collapsing with chest pain while 
pushing a car.  On examination he demonstrated inconsistent 
motor and sensory deficits, which testing revealed to be of 
hysterical etiology.  The diagnosis was acute anxiety 
reaction manifested by hysteria.  He again entered the 
hospital in May 1973 for observation for internal injuries 
after a car fell on his chest.  The discharge summary 
included a seven-item problem list that did not include 
labyrinthitis.

In October 1974, the appellant entered Mid-Maine Medical 
Center after an episode of syncope that morning.  He reported 
multiple episodes of lightheadedness.  The final diagnoses 
included syncopal attack of unknown etiology.

In November 1976, the appellant experience an attack of 
hyperventilation at work, according to a report by a social 
worker at Kennebec Valley Mental Health Center.

On VA psychiatric examination in February 1977, the veteran 
said he was treated in 1975 for dizzy spells and blackouts 
that he had been told were his nerves.  The medical history 
taken by the examiner included the VA diagnosis of 
labyrinthitis.

On VA ENT examination in February 1977, the appellant 
reported having labyrinthitis, chronic otitis media, and mild 
hearing loss.  The examination was to evaluate decreased 
auditory acuity, suppurative process, tinnitus, dizziness, 
and staggering.  The appellant complained of having 
dizziness when he swam or if any water got in his ears.  
Physical examination revealed no vertigo at that time and no 
discharge in the ears.  The examiner concluded labyrinthitis 
was not demonstrated at that examination.  Studies of the 
mastoids were negative; there was no bone destruction or 
cholesteatoma.

On VA examination in December 1980, the appellant complained 
of a minor degree of dizziness in the past, but not at 
present or for some time.  Diagnoses were of hearing loss and 
tinnitus.

VA audiological examination in May 1982 mentioned complaints 
of tinnitus.  The appellant made no mention of labyrinthitis.

On VA examination in December 1986, the appellant gave a 
history of earaches, buzzing and ringing in his ears, and 
difficulty hearing.  He reported dizziness and a feeling of 
imbalance.  He said it started in 1957, and that he was told 
it was labyrinthitis.  He said it had occurred while lying 
still and when sitting up, but usually occurred only when 
walking.  The duration of dizzy attacks was three to four 
minutes.  On examination of the ears, the canals were normal, 
the tympanic membranes were scarred and without infection.  
The diagnoses included benign positional vertigo and history 
of labyrinthitis.

The RO reduced the 30 percent rating to 0 percent effective 
May 1, 1987.

The appellant had a VA examination in April 1988.  The March 
1988 VA examination request listed labyrinthitis among the 
disabilities for which to examine the appellant.  The 
examiner noted a history of dizzy spells with the sensation 
that things were moving around him, but without true vertigo.  
He reported falling due to loss of balance about once a 
month.  On physical examination the eyes, ears, nose, and 
throat were essentially negative.  There was no nystagmus.  
The examiner stated no diagnosis regarding labyrinthitis.

The appellant had a VA examination in December 1989 
identified in the report as a complete examination.  The 
examiner noted a prior medical history of labyrinthitis but 
performed no examination pertaining to that condition.


II.  Analysis

A.  Procedural Analysis

The appellant argues that his appeal from the February 1987 
rating decision was from reduction of the combined 40% 
rating, and therefore included both elements of the 
reduction, labyrinthitis and hearing loss.  He further argues 
that there is ample evidence of record that both he and the 
RO understood this to be the case.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.201 (1998) (formerly 38 C.F.R. § 19.117 (1986).

A written communication from a claimant 
or the representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination of an agency 
of original jurisdiction (the Veterans 
Administration regional office, medical 
center or clinic which notified the 
claimant of the action taken) will 
constitute a notice of disagreement.  The 
notice of disagreement should be in terms 
which can be reasonably construed as a 
desire for review of that determination.  
It need not be expressed in any special 
wording.  

38 C.F.R. § 38 C.F.R. § 19.118 (1986) (as amended at 
38 C.F.R. § 20.201 (1998) (substantially the same)).

A substantive appeal shall consist of a 
properly completed VA Form 1-9, Appeal to 
Board of Veterans Appeals, or 
correspondence containing the necessary 
information.  The appeal should set out 
specific arguments relating to errors of 
fact or law.  To the extent feasible the 
argument should be related to specific 
items in the statement of the case.  This 
is the last action the appellant needs to 
take to perfect the appeal.  The Board 
will construe such arguments in a liberal 
manner for purposes of determining 
whether they raise issues on appeal.

38 C.F.R. § 19.123(a) (1986) (amended with technical changes 
and additional requirements at 38 C.F.R. § 20.202 (1998).

While a NOD is necessary to commence the appeal process, it 
is the claimants statements on the VA Form 1-9 which often 
frame the nature of the appeal to the BVA, and the 1-9 should 
be construed liberally for the purposes of determining 
whether it raises issues on appeal.  Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991).  The Court stated that the liberal 
reading of the 1-9 must include issues raised in all 
documents or oral testimony submitted prior to the BVA 
decision.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991). 

Whether the appeal from the February 1987 rating decision 
encompassed the reduction of the labyrinthitis rating depends 
on whether the appellant articulated an intent to appeal with 
sufficient clarity to identify an appeal by a liberal reading 
of the documents filed in connection with his appeal.  EF, 1 
Vet. App. 324. 

At some point in time, the appellant distinguished the 
labyrinthitis and the hearing loss disabilities.  In October 
1980 the appellant sought an increase in the rating of his 
hearing loss, presently rated 10%.  That is, he 
distinguished the hearing loss from the labyrinthitis.  
However, in a February 1981 notice of the rating done in 
response to his claim, the RO told him, Hearing 
conditions remained 40 percent combined.  Such an ambiguous 
statement by the RO obfuscated that the combined rating 
resulted from the ratings of separate disabilities.

When, in October 1986, the appellant requested the RO to 
Please reconsider my SC hearing loss presently rated 40%, 
he indicated a lack of distinction between the constituent 
elements of the combined 40 percent rating.  When the RO 
informed the appellant in February 1987 of the reduction in 
rating, the notice referred to the degree of disability from 
his service-connected condition, stated in the singular.  
The notice identified the disability as Labyrinthitis, 
printed on one line, and Hearing loss, bilateral, printed 
on the next.  The notice continued by informing the appellant 
that the condition is now shown to be less than 10% 
disabling, therefore we must discontinue payments . . . .  
This appears to characterize the two as a single disability.

The appellants February 23, 1987, letter to the president 
was about a hearing problem for which he had received 
40%, that was being taken away.  This suggests that his 
disagreement was with the reduction from 40 percent, and that 
he did not distinguish between the constituent elements of 
the combined rating.  The copy of that letter in the VA 
claims file shows that the RO was informed of his 
disagreement with the reduction in the 40 percent rating.

The appellants letter to the RO, received February 24, 1987, 
protested the reduction from the 40 percent disability 
rating.  Although written in terms of hearing, not 
labyrinthitis, it is more significant that he spoke in 
objection to the reduction from 40 percent, the combined rate 
for labyrinthitis and hearing loss, rather than from 10 
percent, the rating of the hearing loss component of the 
combined rating.  This suggests that he did not distinguish 
the relative role of the two discrete disabilities, and that 
his disagreement was with the full scope of the adverse 
rating, not merely the hearing loss element.

The April 1987 response to the appellants letter, stating, 
[Togus RO] reports that you have filed a Notice of 
Disagreement with their decision of February 6, 1987, which 
reduced your disability evaluation for labyrinthitis and 
defective hearing to a combined zero percent evaluation, 
suggests that at least someone at the RO perceived the NOD as 
with both elements of the reduction, or at least the VA chief 
of staff understood that to be the case.

The April SOC addressed evaluation of service-connected 
hearing loss.  The SOC was not responsive to the issue of 
reduction of rating for labyrinthitis.  The May 1987 
substantive appeal spoke of hearing loss, ringing, ear aches, 
itching and infections of the ears.  Although speaking 
primarily in reference to hearing loss, he clearly stated the 
relief he sought on appeal: [I]f you cant increase the 
disability rating like you should please leave it at 40%.  
Again, it is apparent the gravamen of the appeal was the 
reduction from 40%.

The Rating Decision on Appeal, in stating the appeal was for 
evaluation of labyrinthitis and hearing loss, indicated 
that the RO perceived both elements of the combined rating as 
implicated in the appeal from the reduction from 40 percent.  
The June 1987 statement of the appellants representative 
stated the appellant had been at 40 percent for otitis 
media [sic] and hearing loss since 5/76.  The final 
statement of the relief sought was that the vets rating 
should be returned to the 40% rate.

Integrating all of the appellants writings, he initiated an 
appeal from all elements of the reduction of the 40 percent 
rating.  No reasonable integrated reading of his statements 
could interpret the appeal as limited to the reduction of a 
10 percent rating.  The February 24, 1987, letter to the RO 
satisfied the central requirement of an NOD to state the 
determination with which the appellant disagreed; it was the 
reduction from a 40 percent rating.  38 C.F.R. § 20.201 
(1998); 38 C.F.R. § 19.118 (1986).  Any ambiguity is resolved 
in the appellants favor, as the regulation requires that any 
limitation of the scope of the NOD must be clear, id., and 
such limitation was not clear.

It could be argued that the appeal was not perfected, because 
the RO issued no SOC on the issue of reduction of the 30 
percent rating for labyrinthitis.  Without a SOC, no 
statement by the appellant could have been in response to an 
SOC, and hence no statement could have been a substantive 
appeal.  38 C.F.R. § 19.117 (1986).  A more liberal reading 
of the regulations, however, is permissible.  The regulation 
prescribing the contents of a substantive appeal merely state 
the appeal should be responsive to the SOC, to the extent 
feasible.  38 C.F.R. § 19.123(a) (1986).  Given the defect in 
the SOC, the failure to address all issues raised on appeal, 
the appellants communications were as responsive as was 
feasible.  He identified the error at issue, the reduction in 
his rating from 40 percent to 0 percent, and he stated the 
relief he sought, restoration of the 40 percent rating.

Whereas there could be no appeal from the reduction from a 40 
percent rating without encompassing the reduction in the 30 
percent rating of labyrinthitis, the Board finds that the 
appellant appealed from the February 1987 rating decision 
that reduced the 30 percent disability rating of 
labyrinthitis.  38 C.F.R. §§ 19.117, 19.118, 19.123(a) 
(1986); 38 C.F.R. §§ 20.200-.202 (1998).

The appellant perfected his appeal within the one year from 
the date of the letter notifying him of the February 1987 
rating decision, as required.  38 C.F.R. § 19.129(a), (b) 
(1986); 20.302(a), (b) (1998).  The BVA decision of March 
1989 did not address the element of the reduction from a 
combined 40 percent disability rating represented by the 
reduction to 0 percent of the 30 percent disability rating 
for labyrinthitis.  The appeal from the reduction of a 30 
percent disability rating for labyrinthitis remains pending.

The issue whether there was clear and unmistakable error in 
the February 1987 rating that reduced the 30 percent rating 
for labyrinthitis is inapposite to the procedural posture of 
this case.  Questions of CUE pertain to prior final ratings 
that can be reversed only upon such a showing.  See 38 C.F.R. 
§§ 3.104, 3.105 (1998).  Whereas the February 1987 rating 
decision is, in part, the subject of a pending appeal, the 
issue of CUE adjudicated by the RO in June 1995 is moot, and 
the Board will not reach it.

In this case, the Board has analyzed the claim to be in a 
different procedural status than that addressed by the RO.  
In doing so, the Board considers different laws and 
regulations.  Pursuant to Bernard v. Brown, 4 Vet.App. 384 
(1993), consideration must be given to whether remand is 
required in order to ensure that the veterans procedural 
rights are protected so far as his being given adequate 
notice and opportunity to present evidence and argument.

In this case, no prejudice to the veteran results from the 
Boards consideration of his claim as pending since 1987.  In 
part, this is because the veteran himself was the one to 
raise address the issue of whether the reduction in rating 
was proper and restoration was warranted, and, in part, it is 
because the Board finds in his favor.  

B.  Substantive Analysis

(a)	Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and Department of Veterans 
Affairs regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, . . . will not 
be reduced on any one examination, except 
in those instances where all the evidence 
of record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated. . . . Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life. . . .  
Rating boards encountering a change of 
diagnosis will exercise caution in the 
determination as to whether a change in 
diagnosis represents no more than a 
progression of an earlier diagnosis, an 
error in prior diagnosis or possibly a 
disease entity independent of the 
service-connected disability. . . .

(b)	Doubtful cases.  If doubt remains, 
after according due consideration to all 
the evidence developed by the several 
items discussed in paragraph (a) of this 
section, the rating agency will continue 
the rating in effect, citing the former 
diagnosis with the new diagnosis in 
parentheses, and following the 
appropriate code there will be added the 
reference "Rating continued pending 
reexamination ___ months from this date, 
§ 3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.

(c)	Disabilities which are likely to 
improve. The provisions of paragraphs (a) 
and (b) of this section apply to ratings 
which have continued for long periods at 
the same level (5 years or more).  They 
do not apply to disabilities which have 
not become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvement, physical or mental, in these 
disabilities will warrant reduction in 
rating. 

38 C.F.R. § 3.344 (1998), 38 C.F.R. § 3.344 (1986) 
(materially the same).

Examination reports must be interpreted in light of the whole 
recorded history, and an examination that does not contain 
sufficient detail is to be returned to the examiner for 
completion.  See 38 C.F.R. § 4.2 (1998).

After consideration of the extent of the burden VA has placed 
on itself to reduce a long-static rating, the Board finds the 
examination and other evidence based upon which VA reduced 
the 30 percent rating was inadequate to overcome the burden 
for reducing the rating.  Id.

In February 1987, labyrinthitis had been rated as 30 percent 
disabling for more than five years.  The burdens necessary 
for VA to overcome to reduce such a long-stable rating apply 
in this case.  38 C.F.R. § 3.344(a), (c) (1998), Id. (1986).

It does not appear from the report of the December 1986 
rating examination that the examiner performed any 
examination for labyrinthitis per se.  On that basis alone, 
it should have been returned as inadequate for rating 
purposes and the examiner asked to identify the elements of 
the examination based upon which he determined that 
labyrinthitis was appropriately diagnosed as by history, 
i.e., not present at the time of the examination.

Significantly, the examiner, while stating the diagnosis of 
labyrinthitis as by history, made a diagnosis of benign 
positional vertigo.  This appears to be a change in diagnosis 
of the same reported symptomatology.  There is a general 
precept of caution in rating a disability when there is a 
change in diagnosis.  38 C.F.R. § 4.13 (1998), (1986).  
Caution in the face of changes of diagnosis is a specific 
objective of the regulations governing reductions.  38 C.F.R. 
§ 3.344(a).  Clearly, such an apparent change requires 
clarification before reduction in the rating.  At the very 
least, and for additional reasons stated below, reexamination 
was required before reducing the rating for labyrinthitis.  
38 C.F.R. § 3.344(b).

All of the evidence of record did not clearly warrant the 
conclusion that there had been sustained improvement in 
labyrinthitis.  38 C.F.R. § 3.344(a).  Although there is an 
apparent dearth of evidence of complaint or treatment for 
labyrinthitis for a number of years before the December 1986 
examination, the appellant did complain of dizziness at the 
December 1986 examination.  Thus, the medical evidence of 
record presents an unclear picture regarding the symptoms 
reported by the appellant.  This lack of clarity appeared in 
the context of an examination that apparently changed the 
diagnosis without explanation, and the report was 
uninformative about the severity of the benign positional 
vertigo that the examiner did diagnose, rendering obscure 
both the identity and the severity of the disorder.

The record further suggests that the symptomatology diagnosed 
as labyrinthitis in August 1971 may be episodic, such that 
absent a very clear body of evidence of improvement, the 
disability rating should not be reduced based on a single 
examination.  38 C.F.R. § 3.344(a) (1986).  Reexamination was 
required.  38 C.F.R. § 3.344(b) (1986).

Additionally, the regulation cautions against reducing a 
rating based on a single examination a disorder subject to 
temporary or episodic improvement.  38 C.F.R. § 3.344(a).  
The list of examples in the regulation ends with 
etc[etera], indicating the list is not complete.  Whether 
labyrinthitis fits the category is a medical question that 
should be answered before reducing the rating.  At the least, 
that question should have been answered to determine whether 
additional examination was required under 3.344(b).

It appears that the initial diagnosis may have been based on 
an inadequate examination.  Even if so, that does not permit 
disregard of the requirements for reducing a long-stable 
rating.  Other regulations pertain to determinations that a 
rating was clearly erroneous, see 38 C.F.R. § 3.105(a) 
(1998), or to the conclusion that service-connection should 
be severed.  See 38 C.F.R. § 3.105(d) (1998).  The 
appellants long-stable rating may not be reduced without 
proper process as a device to circumvent the requirements 
that apply to taking other actions.

The RO reduced the 30 percent rating of labyrinthitis in 
contravention of the regulatory requirements for reducing 
ratings in effect for more than five years, and the appellant 
is entitled to restoration of the 30 percent rating for 
labyrinthitis.


ORDER

The appellant timely appealed the February 1987 rating action 
reducing a 30 percent disability rating for labyrinthitis.  A 
30 percent disability rating for labyrinthitis is restored, 
subject to the laws and regulations governing the payment of 
monetary benefits.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
